EXHIBIT 10.6

NTN Buzztime, Inc.

Summary of Non-Employee Director Compensation

The following table sets forth the compensation for NTN Buzztime, Inc.’s
non-employee directors effective as of July 1, 2007:

Cash Compensation

 

Annual Board Member Retainer

   $ 30,000

Annual Committee Member Retainer

  

Audit Committee

   $ 6,000

Compensation Committee

   $ 3,000

Nominating and Corporate Governance Committee

   $ 3,000

Per Board Meeting Fee (in person or telephonic attendance)

   $ 750

Per Committee Meeting Fee

   $ 0

Additional Annual Retainer for Board Chairman

   $ 40,000

Additional Annual Retainer for Committee Chairman

  

Audit Committee

   $ 13,000

Compensation Committee

   $ 5,000

Nominating and Corporate Governance Committee

   $ 9,000

Equity Compensation

 

Newly Elected Directors    Option to purchase 30,000 shares with an exercise
price equal to the closing market price on date of grant; 50% vests immediately
and 50% vests in equal monthly installments through the date of the next annual
meeting of stockholders Annual Equity Compensation for Re-elected Directors   
Option to purchase 20,000 shares with an exercise price equal to the closing
market price on date of grant; vests in equal monthly installments over
12 months